On Application for Rehearing.
LAND, J.
Our statement of the law applicable to the facts of this case is in accordance with the jurisprudence of leading cases in other jurisdictions, which recently has been succinctly restated as follows:
“17. Trespassers and Licensees Generally. — In accordance with the principle that there is no liability for negligence where there is no duty of care, it is generally held that as to mere trespassers, licensees, or volunteers an electric company is under no obligation other than to do them no willful or wanton harm, and is not ordinarily liable to them for injuries caused by defective wires or other appliances. Nor.is this rule altered by the fact that the negligence causing the injury arose from a violation of an ordinance or statute rather than from negligence at common law. As sometimes expressed a trespasser or mere licensee must take the premises of another as he finds them.”
See 9 R. O. L. 1207, 1208.
In the case at bar the deceased went out of his way to meddle with an electric appliance, elevated far enough above the street to prevent contact with passers-by.
Rehearing refused.